Case 1:20-cv-09206-NRB Document 27 Filed 02/05/21 Page 1 of 2




                                         Having read both letters, the Court
                                         is not persuaded that there has been
                                         a showing of good cause to conduct
                                         discovery while the potentially
                                         dispositive motion to dismiss is
                                         pending.




                                          Dated: New York,New York
                                                 February 5, 2021
Case 1:20-cv-09206-NRB Document 27 Filed 02/05/21 Page 2 of 2
